                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE
OF THE N.A.A.C.P., DEMOCRACY
NASHVILLE-DEMOCRATIC
COMMUNITIES, THE EQUITY
ALLIANCE, and ANDREW
GOODMAN FOUNDATION,
                                                Case No. 3:19-CV-00365
             Plaintiffs,                        Judge Aleta A. Trauger

v.

TRE HARGETT, in his official capacity
as Secretary of State of the State of
Tennessee, MARK GOINS, in his
official capacity as Coordinator of
Elections for the State of Tennessee,
HERBERT SLATERY III, in his official
capacity as Attorney General of the State
of Tennessee, the STATE ELECTION
COMMISSION, and DONNA
BARRETT, JUDY BLACKBURN,
GREG DUCKETT, MIKE
MCDONALD, JIMMY WALLACE,
TOM WHEELER, and KENT
YOUNCE, in their official capacities as
members of the State Election
Commission,

             Defendants.


                 MOTION FOR ADMISSION PRO HAC VICE

       The undersigned counsel for Plaintiffs Tennessee State Conference of the

N.A.A.C.P., Democracy Nashville – Democratic Communities, The Equity


     Case 3:19-cv-00365 Document 15 Filed 05/22/19 Page 1 of 3 PageID #: 115
Alliance, and the Andrew Goodman Foundation hereby moves for admission to

appear pro hac vice in this action. I hereby certify that I am a member in good

standing of the District Court for the District of Columbia, the District of Columbia

Court of Appeals, and the Tennessee Supreme Court. Attached is a Certificate of

Good Standing from the District Court for the District of Columbia. I also declare

under penalty of perjury that I am not, nor have I ever been, the subject of

disciplinary or criminal proceedings.

                                        /s/       Allison Marie Ryan
                                                  Allison Marie Ryan
Name and State Bar Number:

Allison Marie Ryan, D.C. Bar 1003396, Tennessee Bar 028584

Business Address:

Hogan Lovells US LLP
555 Thirteenth Street, NW
Washington, DC 20004

Phone: (202) 637-5872

Email: allison.holt@hoganlovells.com




                                              2
   Case 3:19-cv-00365 Document 15 Filed 05/22/19 Page 2 of 3 PageID #: 116
                         CERTIFICATE OF SERVICE

I do hereby certify on the 22nd day of May, 2019, that a true and correct copy of

the foregoing document was served via U.S. mail to the following:

Tre Hargett, Secretary of State                   Judy Blackburn, Commissioner
Secretary of State's Office                       State Election Commission
312 Rosa L. Parks Ave., 7th Fl.                   312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243                               Nashville, TN 37243

Mark Goins, Coordinator of Elections              Greg Duckett, Commissioner
Secretary of State's Office                       State Election Commission
312 Rosa L. Parks Ave., 7th Fl.                   312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37243                               Nashville, TN 37243

Herbert Slatery III, Attorney General             Mike McDonald, Commissioner
Attorney General's Office                         State Election Commission
P.O. Box 20207                                    312 Rosa L. Parks Ave., 7th Fl.
Nashville, TN 37202                               Nashville, TN 37243

State Election Commission                         Jimmy Wallace, Commissioner
312 Rosa L. Parks Ave., 7th Fl.                   State Election Commission
Nashville, TN 37243                               312 Rosa L. Parks Ave., 7th Fl.
                                                  Nashville, TN 37243
Donna Barrett, Commissioner
State Election Commission                         Tom Wheeler, Commissioner
312 Rosa L. Parks Ave., 7th Fl.                   State Election Commission
Nashville, TN 37243                               312 Rosa L. Parks Ave., 7th Fl.
                                                  Nashville, TN 37243

                                                  Kent Younce, Commissioner
                                                  State Election Commission
                                                  312 Rosa L. Parks Ave., 7th Fl.
                                                  Nashville, TN 37243


                                        /s/          Allison Marie Ryan
                                                     Allison Marie Ryan


                                              3
   Case 3:19-cv-00365 Document 15 Filed 05/22/19 Page 3 of 3 PageID #: 117
